Lahtinen, J.
Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered September 13, 2012, convicting defendant upon his plea of guilty of the crime of criminal sexual act in the first degree.
*1191Defendant allegedly subjected a 10-year-old girl to numerous sexual acts. He was charged in a multicount indictment and eventually entered an Alford plea to criminal sexual act in the first degree and waived his right to appeal. He was sentenced in accordance with the plea agreement and now appeals contending that he did not receive proper notice (see CPL 710.30) regarding some of the statements that County Court ruled were admissible following a Huntley hearing.
We affirm. The record reflects that defendant’s waiver of his right to appeal was knowing, voluntary and intelligent and it specifically encompassed County Court’s decision on motions. Accordingly, review of County Court’s ruling regarding the admissibility of defendant’s statements is precluded by his waiver of his right to appeal (see e.g. People v Junior, 97 AD3d 984, 985 [2012], lv denied 19 NY3d 1103 [2012]; People v Irvis, 301 AD2d 782, 783 [2003], lv denied 99 NY2d 655 [2003]; People v Jackson, 245 AD2d 964, 964-965 [1997], lv denied 91 NY2d 926 [1998]).
Peters, PJ., McCarthy, Garry and Devine, JJ., concur.
Ordered that the judgment is affirmed.